           Case 1:18-cv-00681-RJL Document 134-1 Filed 01/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.




           DECLARATION OF EDEN P. QUAINTON IN SUPPORT OF NOTICE OF
                                CORRECTION

        I, Eden P. Quainton, declare under penalty of perjury that the foregoing is true and

correct:

        1.      I am counsel for Defendants Edward Butowsky and Matthew Couch

(“Defendants”). This declaration is based upon my personal knowledge and upon information

provided to me in my official capacity.

        2.      On January 23, 2020, Defendants filed a Reply to Plaintiff’s Opposition to

Defendants’ Motion to Extend or Stay Discovery (the “Reply”). See Dkt. 130.

        3.      On page 6 of the Reply, Defendants stated that Plaintiff has only taken three

depositions. This is incorrect. Plaintiff has taken four depositions, including one Rule 31

deposition by written questions of Ellen Ratner and one deposition prior to my engagement on

behalf of Defendants.




                                                 1
        Case 1:18-cv-00681-RJL Document 134-1 Filed 01/27/20 Page 2 of 2



       4.      On page 3 of the Reply, Defendants stated that Mr. Butowsky’s prior counsel had

produced 1429 documents. This is also incorrect. Mr. Butowsky’s prior counsel had produced

1,429 pages of documents.

       5.      Defendants also stated that Plaintiff still needed to schedule “as many as six

depositions.” This was my understanding. However, two depositions were scheduled, but are

being rescheduled, Mr. Butowsky’s for health reasons, and Mr. Housely’s because it is

anticipated he will raise defenses that will be litigated in the deposition of Malia Zimmerman.

The parties agreed it would be more efficient to defer his deposition until the conclusion of the

Zimmerman litigation. The deposition of Larry Johnson was noticed for January 27, 2020 but

will be rescheduled once issues surrounding Mr. Johnson’s representation have been resolved.

Finally, William Binney’s deposition has been scheduled for February 6, 2020 but it was my

understanding that this deposition was being rescheduled. To the extent this deposition is

definitively proceeding on February 6, 2020 there would only remain as many as five depositions

for Plaintiff to schedule or reschedule.

       6.      Any inaccuracies in the Reply were unintentional.

Executed: January 27, 2020



                                              /s/_Eden P. Quainton______________________
                                              EDEN P. QUAINTON
                                              QUAINTON LAW PLLC
                                              D.C. Bar No. NY0318
                                              1001 Avenue of the Americas, 11th Fl.
                                              New York, NY 10018
                                              212-813-8389
                                              equainton@gmail.com




                                                 2
